Citation Nr: 0700831	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an effective date earlier than March 31, 
2000, for a 100 percent disability rating for paranoid 
schizophrenia.

2. Entitlement to an effective date earlier than April 1, 
2003, for a grant of special monthly compensation (SMC) based 
on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1994 to September 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1. An effective date for the claim for increase, March 31, 
2000, can not be earlier than the effective date for the 
grant of service connection, March 31, 2000. 

2. There is no evidence prior to April 1, 2003, that the 
veteran was unable to dress or undress himself or to keep 
himself ordinarily clean and presentable, required frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance, was unable to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness, was unable to attend to the wants of nature, or 
that the veteran's mental or physical incapacity required 
care or assistance on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  


CONCLUSION OF LAW

1. The criteria for an effective date prior to March 31, 
2000, for a disability rating of 100 percent for service-
connected paranoid schizophrenia have not been met.  
38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400(o) (2006).



2. The criteria for a grant of special monthly compensation 
based on the need for aid and attendance prior to April 1, 
2003, have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.351, 3.352, 3.400, 3.401 
(2006).  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The purpose of § 5103(a) notice has been met when a claim for 
service connection is granted and an initial disability 
rating and effective date are assigned, because the claim has 
been substantiated.  Once this purpose is met, the filing of 
a notice of 


disagreement does not trigger additional § 5103(a) notice.  
Rather, VA's statutory duties are then specified under 38 
U.S.C.A. § 5104 and § 7105, and applicable regulatory duties 
are found at 38 C.F.R. § 3.103.    

In the instant case, VA did not provide 38 U.S.C.A. § 5103(a) 
notice to the veteran regarding his claims for increase and 
special monthly compensation.  This error did not prejudice 
the veteran because both of the claims were substantiated.  
In April 2003, the RO granted the claim for increased, 
effective March 31, 2000.  In that same decision, the RO 
granted the veteran's January 2003 claim for special monthly 
compensation effective April 1, 2003.  

As his claims were more than substantiated, the purpose of 38 
U.S.C.A. § 5103(a) notice had been served and the filing of 
his notice of disagreement with the effective dates assigned 
triggered the notice requirements in a different part of the 
statutory scheme, those of 38 U.S.C.A. § 5104 and § 7105 and 
duties under 38 C.F.R. §3.103.  VA met its applicable duties 
by issuing a complying rating decision in June 2003 and a 
complying statement of the case in January 2005.  This 
decision granted the benefits sought and included an 
attachment explaining the procedure for review of the 
decision.  The statement of the case included a summary of 
the evidence pertinent to the issues of assignment of the 
effective dates, citations to applicable laws and 
regulations, and a discussion of how those applied to the 
RO's decision.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded an 
appropriate VA examination in April 2003.  VA treatment 
records, private treatment records, and Social Security 
Administration (SSA) disability records are associated with 
the claims file.  As the veteran has not sought VA assistance 
in obtaining any evidence not already of record and there are 
no outstanding records to obtain, the Board finds the duty to 
assist has been fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date for a 100 Percent Rating 

In a rating decision in January 2002, the RO granted service 
connection for paranoid schizophrenia, effective March 31, 
2000, the date of receipt of the veteran's original claim for 
service connection.  In a rating decision in April 2003, the 
RO assigned a 100 percent rating for paranoid schizophrenia, 
effective March 31, 2000, the same date as the grant of 
service connection.  

Governing Law and Regulations 

The effective date for a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400.

Analysis 

The veteran seeks an effective date earlier than March 2000 
for the assignment of a 100 percent rating for service-
connected paranoid schizophrenia.  The veteran argues that 
the effective date should be in 1998 when he first became 
disabled due to his psychiatric disorder.  

Inasmuch as the veteran seeks an earlier grant of service 
connection, the rating decision in January 2002, granting 
service connection for the psychiatric disorder was not 
appealed.  Having not appealed that decision within the one-
year time period, the decision became final and can only be 
revisited by asserting a claim of clear and unmistakable 
error in the rating decision.  

By operation of law, a claim for increase can not be earlier 
than the date of service connection of the underlying 
disability, which in this case is March 31, 2000.  As there 
is a lack of entitlement under the law, there is no basis for 
an effective date earlier than March 31, 2000, for the 100 
percent rating for service-connected schizophrenia. 

Effective Date for Special Monthly Compensation

In a rating decision in April 2003, the RO granted special 
monthly compensation based on the need for regular aid and 
attendance, effective from April 1, 2003. 

Governing Law and Regulations

When an award of compensation based on an original claim is 
effective for a period prior to the date of receipt of the 
claim, any additional compensation payable by reason of the 
need for aid and attendance shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established.  38 C.F.R. § 
3.401(a).  

If a veteran is so helpless as to be in need of regular aid 
and attendance special monthly compensation may be paid.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.351.  

In determining the need for regular aid and attendance, the 
following will be considered: the inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a). 



Analysis 

The evidence of record prior to April 1, 2003, includes 
private medical records, beginning in 1998 and a report of VA 
examination in August 2000.  

Private medical records show that in the summer of 1998 the 
veteran was hospitalized twice for psychiatric treatment.  

In September 1998, after the hospitalizations, it was 
reported that the veteran dressed himself immediately upon 
awakening in the morning and then showered and that he was 
capable of preparing meals for himself.  It was noted the 
veteran may forget to turn off the oven and he did have 
memory loss and sometimes needed cues to do chores.  In was 
also reported that when the veteran decompensated he became 
confused, had memory loss, long latencies before processing 
information, and generally was unable to care for himself.    

In October 1998, it was reported that the veteran needed 
stabilization because of a risk of harm to himself due to 
confusion and disorientation.  It was noted that the 
veteran's forgetfulness caused him to be a danger to himself 
because as he could leave on a stove burner. 

In October 1998, it was reported that the veteran could 
benefit from independent housing and that while the veteran 
was not able to work or live independently at the present, he 
was not a danger to himself or others.  It was indicated that 
with medication the veteran could be fully functional, 
including full time work and independent living.  

In an assessment in November 1998, it was reported that the 
veteran was not significantly limited in his ability to 
understand and remember very short and simple instructions or 
locations or work-like procedures or sustain an ordinary 
routine without supervision.  It was noted that the veteran 
was aware of normal hazards and able to take appropriate 
precautions.  

In a mental capacity report, dated in July 1999, the veteran 
was described as not significantly limited in his ability to 
be aware of normal hazards and take appropriate precautions, 
or in the ability to understand and remember very short and 
simple instructions.  

In March 1999, it was reported that the veteran was working 
part time, that he was able to cook dinner, but needed 
reminders to take his medication.  

On VA examination in August 2000, the examiner indicated that 
the veteran was adequately dressed and groomed, that the 
veteran lived with his father, that the veteran had been 
unable to keep a job he briefly held in 1998 as a security 
guard, and that the veteran was able to manage his benefits 
with the aid of his father.  

VA records from February 2003 show that while the veteran's 
father cooked the veteran's meals there had been no problem 
with the veteran leaving on the stove or other appliances 
that would be hazardous to him.  He still had short term 
memory problems. 

On VA psychological examination in April 2003, the veteran's 
father stated that the veteran was unable to take care of his 
basic needs, such as food preparation and basic hygiene, and 
that he required constant reminders to eat, bathe, and brush 
his teeth.  The examiner found that the veteran suffered from 
serious concentration problems affecting his short term 
memory and that he was not competent to manage his benefits 
without the aid of his father.  

Whether an earlier effective date is warranted turns on 
whether aid and attendance was established between March 31, 
2000, the date of grant of service connection for paranoid 
schizophrenia, and April 1, 2003, the effective date 
assigned. 

The evidence of record does not indicate that, prior to April 
2003, the veteran was in need of regular aid and attendance 
as defined in 38 C.F.R. §3.352.



No evidence prior to VA examination on April 1, 2003, shows 
the veteran was unable to dress or undress himself, feed 
himself, or was he unable to attend to the wants of nature. 
While the veteran was forgetful, he was able to protect 
himself from the dangers and hazards of his daily 
environment.  

Although one assessment included the notation that when the 
veteran decompensated he was unable to care for himself, but 
there is no evidence that the veteran had decompensated, 
requiring hospitalization after 1998.  And other assessments 
thereafter revealed that the veteran was not a danger to 
himself or others, and that he was able to understand normal 
hazards and take appropriate precautions.  And on VA 
examination in August 2000, there was no indication that the 
veteran's psychiatric disorder resulted in him being unable 
to protect himself against the dangers of his environment.  

Overall, the veteran is not so helpless that he is unable to 
protect himself from the dangers and hazards of his daily 
environment, and the criteria for the need for aid and 
attendance before April 1, 2003, have not been met. 


ORDER

An effective date earlier than March 31, 2000, for a 100 
percent disability rating for paranoid schizophrenia is 
denied.

An effective date earlier than April 1, 2003, for the award 
of special monthly compensation based on the need for aid and 
attendance is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


